         Case 1:17-cr-00133-DLH Document 276 Filed 01/07/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA
                                 WESTERN DIVISION

______________________________
UNITED STATES OF AMERICA                      Case No.: 1:17-cr-000133-DLH

                       Plaintiff,
                                                          v.
                                                               SENTENCING MEMORANDUM
                                                                ON BEHALF OF DEFENDANT
                                                                 DEMARCO DAWN RITTER
DEMARCO DAWN RITTER


                  Defendant.
______________________________/

       COMES NOW the Defendant, Demarco Dawn Ritter (“Mr. Ritter”), by and through

his undersigned counsel, hereby files the following Sentencing Memorandum setting forth

factors that the Court should consider in determining what type and length of sentence is

sufficient, but not greater than necessary, to comply with the statutory directives set forth in 18

U.S.C. § 3553(a).

       Mr. Ritter argues that upon the Court’s consideration of the U.S.C. § 3553(a), there are

sufficient facts and evidence in mitigation to allow the Court to fashion a sentence either in

departure, or via variance, or both, from the advisory sentencing guidelines. Mr. Ritter

respectfully requests that this Court utilize the aforementioned information to impose a sentence

of time served with no more than two (2) years of supervised release.

       WHREFORE, the Defendant prays that this Honorable Court will impose a sentence of

time served with no more than two (2) years of supervised release.

       Respectfully submitted this 7th day of January, 2019.

                                                          /s/ Percy A. King_____________
                                                          Percy A. King
                                                          PK Law LLC
Case 1:17-cr-00133-DLH Document 276 Filed 01/07/19 Page 2 of 2




                                    Attorney for the Defendant
                                    222 N. 4th St. Ste 209
                                    Bismarck, ND58501
                                    Florida-Main Office
                                    501 Riverside Ave. Ste. 730
                                    Jacksonville, FL 32202
                                    Phone: (701) 595-0529
                                    Alt. Ph: (904) 580-6529
                                    Fax: (701) 425-0543
                                    Email: percyking@pklawllc.com




                              2
